UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6146


JAMES CRANGLE; TARA ROSE ALLEN ROONEY-CRANGLE,

                    Petitioners - Appellants,

             v.

EASTERN REGIONAL JAIL,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cv-00122-RWT)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J.K. Crangle, Appellant Pro Se. Laura Young, OFFICE OF THE ATTORNEY
GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellants James Crangle and his wife, Tara Rose Allen Rooney-Crangle, appeal

the district court’s order dismissing their civil action for failure to comply with the

court’s prior order directing them to complete and submit court-approved forms. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Appellants’ informal brief does not challenge the basis for the district

court’s disposition, Appellants forfeited appellate review of the court’s order.     See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly,

although we grant leave to proceed on appeal in forma pauperis, we affirm the district

court’s judgment. We deny the pending motions for a writ of certiorari and for an

extraordinary writ.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2